Citation Nr: 0014908	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  94-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He also had active service from September 1947 to 
November 1948 which was determined by administrative decision 
of the VA to have been under dishonorable conditions for VA 
purposes; VA benefits are prohibited based on any disability 
incurred in or aggravated during this period.  The veteran 
died in March 1986.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1993 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for the cause of the veteran's 
death.  In a June 1998 decision, the Board denied the 
application to reopen the claim.  The appellant then appealed 
to the United States Court of Veterans Appeals (which has 
recently been renamed the United States Court of Appeals for 
Veterans Claims) (Court).  By a December 1998 order, the 
Court granted a motion by the VA Secretary to vacate the June 
1998 Board decision and remand the case for further action.  
In September 1999, the Board remanded the case to the RO for 
additional procedural development, and the RO subsequently 
returned the case to the Board.


FINDINGS OF FACT

1.  In October 1989, the veteran's application to reopen a 
previously denied claim for service connection for the cause 
of the veteran's death was denied in a final Board decision.

2.  Evidence received since the October 1989 Board decision 
is cumulative or redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim for service connection for the cause of the 
veteran's death; and the October 1989 Board decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active honorable military service from 
January 1946 to July 1947.  This included foreign service in 
Japan from August 1946 to June 1947.  During his lifetime, 
his only service-connected disability was residuals of a 
gunshot wound of the left foot, rated noncompensable.

Service medical records from the veteran's period of 
honorable active duty show no cancer or throat conditions.  
On medical examination performed for separation purposes in 
June 1947, the veteran's throat, mouth and lungs were 
clinically normal.  A chest X-ray study noted no significant 
abnormality.

Service connection was established, with a noncompensable 
evaluation, for residuals of a gunshot wound of the left foot 
in a September 1947 rating decision.

The veteran also had other than honorable service from 
September 1947 to November 1948.  On medical examination 
performed for separation purposes at the end of the veteran's 
second period of service in November 1948, the veteran's 
throat, mouth and lungs were clinically normal.  A chest X-
ray study was normal.  

At an October 1961 VA examination, the veteran's head, neck, 
mouth, and throat were clinically normal.  On examination of 
his respiratory system, the examiner noted resonant normal 
breath sounds.

In July 1966, the RO found the veteran was permanently and 
totally disabled for non-service-connected pension purposes, 
based on multiple non-service-connected conditions.

VA hospital records dated in August 1968 show that he was 
admitted for chronic alcoholism with toxic encephalopathy and 
grand mal seizures.  On admission, his throat and pharynx 
were clear, his mouth was negative, his uvula was mid-line, 
and his tonsils were not present.  His lungs were clear to 
percussion and auscultation.

At a February 1972 VA examination, the veteran's head, neck, 
and throat were listed as normal.

Post-service medical records are negative for diagnosis of 
cancer or a throat condition until the 1980s.  A VA discharge 
summary shows that he was hospitalized from January 1985 to 
March 1985 for complaints of dysphagia.  On admission, the 
examiner noted that in October 1983, he had a supraglottic 
pharyngectomy and left radical neck dissection with no 
postoperative radiation.  He refused to undergo surgery and 
underwent radiation therapy during the current hospital 
admission, and the examiner noted that the veteran continued 
to smoke cigarettes during this period against medical 
advice.  The primary discharge diagnosis was tonsil 
carcinoma, metastatic to the neck.

Subsequent VA medical records show treatment for complaints 
of dysphagia and shortness of breath.  An October 1985 
treatment note indicates that on physical examination, there 
was a right laryngeal carcinoma.

The veteran's medical certificate of death shows that he died 
on March 19, 1986.  The primary cause of death was listed as 
carcinoma of the larynx with metastases to the mediastinum.  
No contributory causes of death were listed.  In an attached 
form entitled "physician's confidential cause of death," 
the immediate cause of death was listed as metastatic 
squamous cell carcinoma, of two years duration, and the 
antecedent cause was listed as supraglottic laryngeal 
carcinoma, of three years duration.  The doctor noted that in 
December 1985, during the terminal hospitalization, a neck 
exploration and tracheotomy revision were performed, and 
revealed widely metastatic carcinoma invading the mediastinum 
and major structures.

In April 1986, the appellant submitted a claim for service 
connection for the cause of the veteran's death.

By a statement dated in February 1987, the appellant asserted 
that the veteran incurred carcinoma of the larynx during 
military service in Japan.  She also contended that he 
incurred epilepsy and a spinal cord injury during military 
service and that these conditions contributed to his death.

In a March 1987 RO hearing, the appellant testified that the 
veteran incurred squamous cell carcinoma during military 
service and that he was treated for the condition at that 
time. 

In a January 1988 Board decision, service connection was 
denied for the cause of the veteran's death.

In March 1988, the appellant submitted an application to 
reopen a claim for service connection for the cause of the 
veteran's death.

By a statement dated in October 1988, a private physician, 
Dr. Corbin, stated that the veteran was hospitalized in 
December 1985 for continued malnutrition, dysphagia, weight 
loss, and tumor of the left neck, and underwent a 
bronchoscopy and biopsy of the epiglottis.  On examination, 
the veteran was noted to have tumor stenosis in this area.  
He concluded that the disease was initiated while the veteran 
was on active duty, based on the veteran's report that during 
overseas military service he contracted an "incurable 
disease" which caused his disability. 

At a December 1988 RO hearing, the appellant reiterated many 
of her assertions.

By a letter dated in February 1989, a VA hospital 
administrator stated that the veteran was hospitalized from 
December 1985 to March 1986, when he died of partial tracheal 
obstruction.

In an October 1989 Board decision, the Board denied the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death.  Evidence 
submitted subsequent to this decision is summarized below.

In February 1993, the appellant submitted an application to 
reopen the previously denied claim for service connection for 
the cause of the veteran's death.  She enclosed the first 
page of a VA autopsy report on the veteran.  The principal 
diagnosis was supraglottic squamous cell carcinoma of the 
larynx with metastases to the neck and mediastinum, status 
post supraglottic laryngectomy and left radical neck 
dissection in 1983, status post radiation therapy to the neck 
in 1985, status post revision of tracheostomy and clavicular 
head resection in December 1985, and local recurrence of 
squamous cell carcinoma and necrosis of the larynx.  The 
secondary diagnosis was bronchopneumonia, acute, extensive, 
diffuse, bilateral with abscess formation in the left upper 
lobe.  The report indicates that additional pages were 
attached, which were not included in the copy submitted by 
the appellant. 

By a statement dated in November 1993, the appellant asserted 
that the veteran died of a service-connected condition, that 
he was a prisoner-of-war (POW), and that he was paralyzed.

At a November 1995 RO hearing, the appellant reiterated many 
of her assertions, and testified that the veteran had 
overseas military service under a different name.  She said 
he was captured overseas and incurred a spinal cord injury 
for which he was treated in Tokyo, Japan.  She was unsure as 
to when the veteran incurred cancer, but asserted that the 
cancer was related to the in-service spinal cord injury.

At a July 1996 RO hearing, the appellant reiterated many of 
her assertions, and testified that the veteran was a POW.  
She submitted a May 1979 United States Government memorandum 
(a "to whom it may concern" memorandum signed by a VA 
veterans' benefits counselor) which states that the veteran 
was rated 100 percent service-connected.

In a July 1996 letter, the RO requested information from the 
appellant regarding the veteran's alleged POW confinement.

By a letter dated in August 1996, the appellant stated that 
the veteran was a POW in Japan, and that she did not know the 
date of his confinement.

By an August 1996 memorandum, the National Personnel Records 
Center (NPRC) stated that it was unable to verify any POW 
status for the veteran.

In February 1997, the appellant submitted duplicate copies of 
the veteran's honorable discharge and separation 
qualification record.

In August 1997, the RO requested additional information from 
the appellant. 

In September 1997, the appellant submitted a partially 
completed request for information, as well as duplicate 
copies of the veteran's service medical records, and 
duplicate copies of his honorable discharge and separation 
qualification record.  She also submitted a copy of a January 
1986 VA memorandum listing the amounts of non-service-
connected pension benefits paid to the veteran during his 
lifetime.

In June 1998, the Board denied the appellant's application to 
reopen her claim for service connection for the cause of the 
veteran's death.  In a December 1998 Court order, the June 
1998 decision was vacated, and the case was remanded to the 
Board. 

By a letter dated in July 1999, the appellant's 
representative asserted that additional VA medical records 
should be associated with the claims file.

In September 1999, the Board remanded the case to the RO for 
additional procedural development.

By letters to the appellant and her representative dated in 
October 1999, the RO requested that they specifically 
identify any relevant VA or non-VA medical records which were 
not already in the claims file.  No response was received to 
these letters.

II.  Analysis

The appellant essentially contends that the veteran incurred 
cancer and a spinal cord injury during military service in 
Japan, and that such conditions led to cancer of the larynx, 
which led to his death.  In support of her latest 
application, the appellant has raised new theories on the 
etiology of the veteran's fatal cancer.  But such do not make 
her current application a new claim; rather, her application 
remains one to reopen the previously denied claim.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a period 
of active service from which the individual was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service 
incurrence for a malignant tumor will be presumed if manifest 
to a compensable level within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

VA benefits, such as compensation and dependency and 
indemnity compensation, are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2); 38 C.F.R. § 3.12.  The 
veteran's service from January 1946 to July 1947 was 
honorable, so that disabilities incurred in or aggravated 
during this period may be service connected.  Any claimed 
disability incurred in or aggravated during the veteran's 
September 1947 - November 1948 service, however, may no be 
service connected because he received an undesirable 
discharge and an April 1958 VA administrative decision found 
this period of service dishonorable for purposes of 
entitlement to VA benefits.  

The appellant's application to reopen a previously denied 
claim for service connection for the cause of the veteran's 
death was previously denied in an October 1989 Board 
decision.  Thus, the October 1989 Board decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence considered at the time of the October 1989 Board 
decision includes, in part, service medical records which 
show no larynx or throat cancer during the veteran's January 
1946 - July 1947 honorable active duty; post-service medical 
records showing no diagnosis of larynx cancer until 1983; and 
the veteran's death certificate which shows the immediate 
cause of death was carcinoma of the larynx with metastases to 
the mediastinum.  At the time of the 1989 Board decision, 
there was no competent medical evidence demonstrating that 
the veteran's single established service-connected condition 
(residuals of a gunshot wound to the left foot) played a role 
in his death, or demonstrating that the veteran's death was 
linked to his honorable service.  

Evidence received, since the October 1989 Board decision, 
includes duplicate copies of some of the veteran's service 
medical records, duplicate copies of the veteran's honorable 
discharge and separation qualification record, and a 
duplicate copy of a January 1986 VA memorandum listing the 
amounts of non-service-connected pension benefits paid to the 
veteran during his lifetime.  These documents are not new 
evidence since they contain information which is duplicative 
of that previously considered.  38 C.F.R. § 3.156; Vargas-
Gonzalez v. West, 12 Vet.App. 321 (1999).

Additional evidence received since the October 1989 Board 
decision includes a copy of a May 1979 memorandum, signed by 
a veterans' benefits counselor, which recites that the 
veteran was rated 100 percent service-connected.  While this 
memorandum is new, in that it was not previously considered 
by the Board, it is not material evidence, as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Moreover, the May 1979 memorandum is obviously in error.  
During his lifetime the veteran had a permanent and total 
disability rating for non-service-connected pension purposes, 
but he had only one service-connected disability and such was 
rated noncompensable.

Additional evidence received since the October 1989 Board 
decision also includes a VA autopsy report on the veteran.  
This report indicates that the principal diagnosis was 
supraglottic squamous cell carcinoma of the larynx with 
metastases to the neck and mediastinum, and that the 
secondary diagnosis was bronchopneumonia, acute, extensive, 
diffuse, bilateral with abscess formation in the left upper 
lobe.  This medical record is not new evidence since it 
contains information which is redundant or cumulative of that 
previously considered.  Moreover, the medical record does not 
link the listed conditions with service and is not material 
evidence since it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.; Vargas-Gonzalez, supra.

Since the 1989 Board decision, the appellant has again 
asserted that the veteran's cancer was causally related to 
his military service, this time asserting the theory that 
the veteran incurred a spinal cord injury during service 
(when he allegedly was a POW) and that this led to his fatal 
cancer.  The Board notes that the evidence shows the veteran 
was not a POW.  He had foreign service in Japan after the 
enemy had surrendered.  Many of the appellant's assertions 
are not new as they are duplicative of her statements which 
were of record at the time of the prior final denial of 
service connection for the cause of the veteran's death.  
Id.; Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
appellant's statements on diagnosis and etiology of the 
veteran's fatal conditions are also not material evidence, 
since she is a layman and has no competence to give a medical 
opinion on such matters.  Moray v. Brown, 5 Vet. App. 211 
(1993). 

The Board concludes that new and material evidence has not 
been submitted since the October 1989 Board decision which 
denied service connection for the cause of the veteran's 
death.  Thus, the claim has not been reopened, and the 
October 1989 decision remains final.





ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

